Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Willis, a federal prisoner, appeals the district court’s orders denying his Fed. R.Civ.P. 60(b) motion and dismissing his 28 U.S.C. § 2241 (2006) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Willis v. United States, No. 3:08-cv-00517-RJC, 2009 WL 3150304 (W.D.N.C. Sept. 30, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.